DETAILED ACTION
1)
           Applicant’s election without traverse of invention I, drawn on claims 1-12, in the reply filed on 5/18/2022 is acknowledged.   Claims 13-15, are cancelled.

                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-12, are rejected under 35 U.S.C. 103 as being unpatentable over  Murayama et al. (US 2016/0332325).
Claim 1: Murayama discloses a sheet manufacturing apparatus (Abstract and Figure 1).  It would have been obvious to one skilled in the art at the time the invention was filed that the apparatus be applicable for a method that includes providing a water-soluble resin to a first feedstock containing fibers, forming disintegrated matter by disintegrating the first feedstock provided with the water-soluble resin, depositing the disintegrated matter, and providing water to the deposited disintegrated matter.  The feedstock containing fibers is disintegrated in defibrating unit 20 [0029].  The water-soluble resin [0049] is provided from additive supply unit 52.  The disintegrated matter is deposited in deposition unit 70 forming a web W ([0052]-[0056]).  The water is deposited to the deposited disintegrated matter from moisture unit 77.
Claim 2: the invention is disclosed per claim 1, above.   It would have been obvious to one skilled in the art that the water-soluble resin be provided to a surface of the first feedstock.  
Claim 3: the invention is disclosed per claim 1, above.   It would have been obvious to one skilled in the art that the amount of water provided to the water-soluble resin be optimized in order to obtain desired strength of the formed product.  
Claim 4: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the temperature of the provided water be of temperature to optimize desired strength of the formed product. 
Claim 5: the invention is disclosed per claim 1, above.   The first feedstock is provided with the water-soluble resin and a second feedstock is unprovided with the water-soluble resin.  Both feedstocks are disintegrated. 
Claim 6: Murayama discloses a fiber assembly-forming method that includes preparing a wet web and providing a water-soluble resin to the wet web.  
Claim 7: the invention is disclosed per claim 6, above.   The preparation of the wet web includes forming disintegrated matter by disintegrating a feedstock containing fibers, depositing the disintegrated matter, and providing water to the deposited disintegrated matter.  
Claims 8-10: Murayama discloses a sheet manufacturing apparatus (Abstract, Figure 1).  It would have been obvious to one skilled in the art at the time the invention was filed that the apparatus be applicable for a method that includes providing a water-soluble resin to a first feedstock containing fibers, forming disintegrated matter by disintegrating the first feedstock provided with the water-soluble resin, depositing the disintegrated matter, and providing water to the deposited disintegrated matter.  The feedstock containing fibers is disintegrated in defibrating unit 20 [0029].  The water-soluble resin [0049] is provided from additive supply unit 52.  The disintegrated matter is deposited in deposition unit 70 forming a web W ([0052]-[0056]).  The water is deposited to the deposited disintegrated matter from moisture unit 77.  It would have been obvious to one skilled in the art that the amount of resin in relation to fibers be optimized in order to obtain optimal strength of the formed product.
Claim 11: the invention is disclosed per claim 1, above.   It would have been obvious that the water-soluble resin has remoistening properties. 
 Claim 12: Murayama discloses a sheet manufacturing apparatus (Abstract, Figure 1).  It would have been obvious to one skilled in the art at the time the invention was filed that the apparatus be applicable for a method that includes providing a water-soluble resin to a first feedstock containing fibers, forming disintegrated matter by disintegrating the first feedstock provided with the powdery [0050] water-soluble resin, depositing the disintegrated matter, and providing water to the deposited disintegrated matter.  The feedstock containing fibers is disintegrated in defibrating unit 20 [0029].  The water-soluble resin [0049] is provided from additive supply unit 52.  The disintegrated matter is deposited in deposition unit 70 forming a web W ([0052]-[0056]).  The water is deposited to the deposited disintegrated matter from moisture unit 77.                                                                                                                                                 



Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748